Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an “INFORMATION PROCESSING SYSTEM, METHOD FOR CONTROLLING INFORMATION PROCESSING SYSTEM, MANAGEMENT SERVER, METHOD FOR CONTROLLING MANAGEMENT SERVER, AND NON-TRANSITORY STORAGE MEDIUM” [Closest Prior Art: Kamiya (US-2015/0264198): Abstract, par 0041, 0071-0080; Nakata (US-2012/0195603): Abstract, par 0038, 0071-0073; Kikuchi (US-2012/0154840): Fig 18, par 0127, 0130-0136; Sato (US-2016/0231971): Abstract, par 0085-0091, 0139-0154; Matsuda et al. (US-2019/0129658): par 0039-0042, 0082-0084, 0136-0139].
Kamiya in view of Nakata, Kikuchi, Sato, Matsuda and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “An information processing system comprising: a plurality of image processing apparatuses; a client configured to generate a first script for executing a setting processing on an image processing apparatus; and a management server configured to manage the first script, wherein the management server includes: a generation unit configured to generate, when the management server receives a predetermined request from the image processing apparatus, a second script for executing transmission processing of data from the image processing apparatus to another image processing apparatus, and for transmitting by the image processing apparatus an execution result of the transmission processing to the management server; and a transmission unit configured to transmit the first and second scripts to the image processing apparatus” as recited in independent claim 1 [similar method claim 8, similar management server claim 9, method claim 12 and program claim 13].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677